Citation Nr: 0521356	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-06 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a 
right ankle injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel





INTRODUCTION

The veteran had active service from July 2001 to March 2002.  
These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

As the Board indicated in its prior remand, in a July 2002 
rating decision, February 2003 statement of the case, March 
2003 supplemental statement of the case, and January 2004 VA 
Form 8 (Certification of Appeal), the RO characterized the 
second issue on appeal as entitlement to service connection 
for residuals of a right knee injury, also claimed as right 
hip and/or femur.  However, in those documents, the RO did 
not discuss the veteran's right hip or femur, but rather, 
focused solely on her right knee.  Moreover, in its July 2002 
notice of denial, the RO did not mention the veteran's right 
hip or right femur.  According to a written statement 
submitted by the veteran's representative in March 2002, it 
appears that when the veteran filed her claim for 
compensation, she intended the RO to consider not only her 
entitlement to service connection for a right knee disorder, 
but also her entitlement to service connection for a right 
hip disorder and residuals of a right femur fracture.  This 
matter is thus again referred to the RO for appropriate 
action, including adjudication of these raised claims.

In the veteran's substantive appeal received at the RO in 
March 2003, the veteran requested a Board hearing held at the 
RO.  By letters dated in March 2003 and October 2003, the RO 
acknowledged this request and informed the veteran that such 
a hearing had been scheduled for November 2003.  On the date 
of that hearing, however, the veteran failed to attend.  
Given that the veteran did not request a postponement of such 
hearing, the Board considers the hearing request withdrawn 
under 38 C.F.R. § 20.702(d) (2004).  




FINDINGS OF FACT

1.  There is no medical evidence of record of current 
residuals of a right knee injury.

2.  There is no medical evidence of record of current 
residuals of a right ankle injury.


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Residuals of a right ankle injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the RO provided the veteran 
VCAA notice by letter dated April 2002, before the RO 
initially denied the veteran's claims in a rating decision 
dated July 2002.  In the April 2002 letter, the RO 
acknowledged the veteran's claims, informed her of the 
evidence needed to substantiate those claims, notified the 
veteran of VA's duty to assist, and indicated that it was 
developing her claims pursuant to that duty.  The RO noted 
that it would make reasonable efforts to help the veteran get 
evidence necessary to support her claims, including medical 
records, employment records, and records from other federal 
agencies, provided she identified the sources thereof.  The 
RO also noted that, ultimately, it was the veteran's 
responsibility to submit such evidence.  The RO acknowledged 
that the veteran had been treated by certain private medical 
providers, but had not submitted authorizations to release 
records of that treatment.  The RO advised the veteran to do 
so.  The RO also advised the veteran to identify or submit 
directly to VA any other evidence or information she thought 
would support her claims.  The duty to notify the appellant 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A(a), (b), (c).  First, it endeavored to secure and 
associate with the claims file all of the evidence the 
veteran reported as being pertinent to her claims, including 
service medical records and private treatment records.  As 
previously noted, in a letter dated November 2004, VA 
specifically requested information on the veteran's alleged 
1998 knee arthroscopy, pre-procedure and post-procedure 
treatment, and 2001 to 2002 physical therapy and clinical 
evaluations.  However, the veteran never responded to this 
letter; therefore, VA was unable to request records of the 
alleged treatment.  Second, the RO conducted medical inquiry 
in an effort to substantiate the veteran's claims by 
affording her a VA examination, during which an examiner 
addressed whether the veteran had the claimed disorders.  

Under the facts of this case, the record has been fully 
developed and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence she should submit to substantiate her 
claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran seeks service connection for right knee and right 
ankle disorders.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).



A.  Right Knee

In this case, the veteran had active military service from 
July 2001 to March 2002.  On enlistment examination conducted 
in September 2000, she noted that she had undergone 
arthroscopic surgery three years prior to enlistment and had 
no problems since the surgery.  On examination, existing 
residuals of that surgery were not found.  Rather, 
contemporaneous x-rays and an orthopedic consultation 
revealed a right knee with no abnormalities.  

Subsequently, during boot camp, the veteran experienced two right 
knee injuries.  Magnetic resonance imaging conducted in November 
2001 revealed a medial meniscus tear, which necessitated surgery 
in December 2001.  Records from this physician revealed a 
postoperative diagnosis of right knee symptomatic medical plica.  
Thereafter, the veteran developed a flexion contracture, which 
was thought to require a prolonged course of physical therapy.  
Based on this fact, and on recommendation from her service 
department, the veteran pursued an administrative separation for 
the purpose of undergoing physical therapy as a civilian.  In 
March 2002, the veteran's service department discharged the 
veteran by reason of convenience of the government due to a 
physical condition, characterized as severe right knee pain, that 
was noted as not a disability.  The service department noted that 
the veteran had recurring right knee medial meniscus tears, 
status post arthroscopic surgery, which did not exist prior to 
enlistment.   

According to the veteran's enlistment examination report, a 
preexisting right knee disorder was not noted on enlistment.  
According to all other medical records in the claims file, 
there is not clear and unmistakable evidence establishing the 
existence of a preexisting right knee disorder on enlistment.  
These records show that the veteran injured her right knee 
and underwent an arthroscopy in 1998, prior to service, and 
that all residuals of such injury and surgery resolved by the 
time she enlisted.  Given the absence of clear and 
unmistakable evidence demonstrating that a right knee injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service, the veteran is presumed to 
have been in sound condition with regard to her right knee on 
her entrance into service.  See 38 U.S.C.A. § 1111 (West 
2002); see also VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004) 
(holding that VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service, and 
that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 
1111 to the extent that it states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service); see also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004) (holding that VA, rather than the claimant, bears 
the burden of proving that a disability preexisted service 
and was not aggravated therein).

Nevertheless, service connection for a right knee disorder is not 
warranted.  The VA orthopedic examination in May 2002, recorded 
the veteran's report of marked and continuing pain throughout the 
entire right lower extremity and noted right knee symptomatology, 
which was described as insignificant, but indicated that there 
were no objective findings on examination to warrant a diagnosis.  
The examiner indicated that there was marked psychogenic 
musculoskeletal overlay. 

To prevail in her right knee claim, the veteran must submit 
competent medical evidence establishing the existence of a 
present right knee disability resulting from service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The only such 
evidence the veteran has submitted in this case is her own 
assertions.  These assertions are insufficient to establish 
the existence of a current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

There is no current medical evidence of residuals of a right 
knee injury.  Accordingly, residuals of a right knee injury 
were not incurred in or aggravated by active military 
service.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of her right knee claim.  Rather, as 
the preponderance of the evidence is against the claim, it 
must be denied. 

B.  Right Ankle

According to the veteran's service medical records, the 
veteran injured her left, not right, ankle during service.  
However, in 2001, after the veteran underwent right knee 
surgery, right ankle abnormalities were noted in conjunction 
with her right knee problems.  

There are no current medical findings of a right ankle disorder.  
The VA orthopedic examination in May 2002, recorded the veteran's 
report of marked and continuing pain throughout the entire right 
lower extremity, indicated that there were no objective findings 
on examination to warrant a diagnosis, and noted marked 
psychogenic musculoskeletal overlay. 

The veteran has submitted no competent medical evidence 
establishing the existence of a present right ankle 
disability resulting from service.  See Boyer, 210 F.3d at 
1353.  Accordingly, residuals of a right ankle injury were 
not incurred in or aggravated by active military service.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of her right ankle claim.  Rather, as the 
preponderance of the evidence is against the claim, it must 
be denied. 


ORDER


Service connection for residuals of a right knee injury is 
denied.

Service connection for residuals of a right ankle injury is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


